Judgment affirmed. Memorandum: We reject defendant’s contention that his convictions were not supported by legally sufficient evidence. The victim’s testimony and a photograph of her scar established that she suffered physical injury (see, Penal Law § 10.00 [9]; Matter of Philip A., 49 NY2d 198; People v Harper, 145 AD2d 933, 934). The victim’s testimony also established that defendant intended to assault her and that she owned the couch which was the subject of the criminal mischief charge. The police officer’s testimony was sufficient to sustain defendant’s conviction for resisting arrest. We also conclude that defendant’s convictions were supported by the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). Defendant’s remaining arguments were not preserved for review (see, People v Alfaro, 66 *870NY2d 985, 987; People v Satloff, 56 NY2d 745) and we decline to reach them in the interest of justice.
All concur, except Lawton, J., who dissents in part and votes to modify, in accordance with the following memorandum.